DETAILED ACTION
Status of Claims: Claims 1-12 are currently pending. The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2, 4, 6, 8, and 10 are objected to because of the following informalities:
Claim 2 at lines 2-4 recites “the two or more CCs” and “the CCs” which refers to “two or more aggregated component carriers”; please provide full phrase as “the two or more aggregated CCs”. There is a similar problem in claims 4, 6, 8, and 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 8, and 11 recite a plurality of parameters such as IMCS, NPRB, N DL/CC and L without denoting what they are and/or what they represent; thus it is unclear and indefinite. For the purpose of examination, they are read as the following: IMCS as modulation and coding scheme field is equal to 29; NPRB as number of physical resource block; and N DL/CC as number of downlink component carrier.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8, 9-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,762,372. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 9, 10, 11, 12, and 15 of Patent No. 9,762,372 contain(s) every element of claims 1-3, 5-7, 9-10, and 12 of the instant application respectively and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).” Claims 1-3, 5, 8, 9-10, and 12 are generic to the species of invention covered by claims 1, 2, 4, 9, 10, 11, 12, and 15 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 1-3, 5, 8, 9-10, and 12 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen et al. (US 20120155408 A1) in view of Seo et al. (US 20110268067 A1).
Regarding claim 1, Pedersen et al. suggest a method of operating a user equipment device in a cellular network, the method comprising: receiving two or more reference signals corresponding to two or more aggregated component carriers (CC) at the user equipment (UE) from a base station (eNB) (paragraph [0036]; UE monitors reference signals for a set of component carriers) (paragraph [0033]; these carrier aggregation to form bandwidth); computing a plurality of channel state information (CSI) estimates derived from the two or more reference signals for each of two or more aggregated CCs (paragraph [0036]; RS signals are monitored when UE estimating CQI for the monitor set of CCs); and transmitting CSI feedback from the UE to the eNB comprising one or more CSI reports selected from the plurality of CSI estimates (paragraph [0036]; sending frequency selective CQI report for the monitored set to the Base Station). However, Pedersen et al. may not explicitly suggest receiving a positive CSI request from the eNB for one or more CSI reports. Seo et al. from the same or similar field of endeavor suggest receiving a positive CSI request for an aperiodic channel state information (CSI) report, said request specifying one of possible actions, the possible actions including: a) no aperiodic CSI report is triggered, b) an aperiodic CSI report is triggered for a particular component carrier (paragraph [0065]) (paragraph [0187]; a 2-bits field may be used for indicating CQI request of one CC (individual one of the plurality of CCs), for indicating CQI request for one-shot whole CC (all of the plurality of CCs), or for indicating no CQI request state (no report) (also see paragraph [0182])) (paragraph [0166]); and transmitting one or more CSI reports specified by the CSI request (paragraph [0087] [0119]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Pedersen et al.'s method/system the step of receiving a positive CSI request from the eNB for one or more CSI reports as suggested by Seo et al. to request CSI/CQI reporting of the CCs. The motivation would have been to provide a teaching that enables more efficient bit configuration for requesting CSI/CQI reporting of carrier components (paragraph [0187]) and to fully utilize the capacity of the channels through link adaption based on the CQI fed back to the base station (paragraph [0051]). 
Regarding claim 2, Seo et al. further suggest receiving a bit map from the eNB that specifies a subset of the two or more CCs; and transmitting CSI feedback from the UE to the eNB comprising CSI reports for the CCs specified by the bit map (paragraph [0187]; a 2-bits field may be used for indicating CQI request of one CC (one of the plurality of CCs) and for indicating CQI request for one-shot whole CC (all of the plurality of CCs) (also see paragraph [0182])). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Pedersen et al.'s method/system the step of receiving a bit map from the eNB that specifies a subset of the two or more CCs; and transmitting CSI feedback from the UE to the eNB comprising CSI reports for the CCs specified by the bit map as suggested by Seo et al. The motivation would have been to provide a teaching that enables more efficient bit configuration for requesting CSI/CQI reporting of carrier components (paragraph [0187]).	
Regarding claim 5, Pedersen et al. suggest a method of operating a base station in a cellular network, the method comprising: -30-T69537US09CONtransmitting two or more reference signals corresponding to two or more aggregated component carriers (CC) from the base station (eNB) to a user equipment (UE) (paragraph [0036]; UE monitors reference signals (from BS) for a set of component carriers) (paragraph [0033]; these carrier aggregation to form bandwidth); a plurality of CSI estimates derived from the two or more reference signals by the UE for each of two or more aggregated CCs (paragraph [0036]; RS signals are monitored when UE estimating CQI for the monitor set of CCs); and receiving CSI feedback at the eNB from the UE comprising one or more CSI reports selected from the plurality of CSI estimates (paragraph [0036]; sending frequency selective CQI report for the monitored set to the Base Station). However, Pedersen et al. may not explicitly suggest transmitting a positive channel state information (CSI) request to the UE for one or more CSI reports. Seo et al. from the same or similar field of endeavor suggest transmitting a positive channel state information (CSI) request to the EU for one or more CSI reports (paragraph [0065]) (paragraph [0187]; a 2-bits field may be used for indicating CQI request of one CC (individual one of the plurality of CCs), for indicating CQI request for one-shot whole CC (all of the plurality of CCs), or for indicating no CQI request state (no report) (also see paragraph [0182])) (paragraph [0166]); and receiving one or more CSI reports specified by the CSI request (paragraph [0087] [0119]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Pedersen et al.'s method/system the step of transmitting a positive channel state information (CSI) request to the UE for one or more CSI reports as suggested by Seo et al. to request CSI/CQI reporting of the CCs. The motivation would have been to provide a teaching that enables more efficient bit configuration for requesting CSI/CQI reporting of carrier components (paragraph [0187]) and to fully utilize the capacity of the channels through link adaption based on the CQI fed back to the base station (paragraph [0051]).  
Regarding claim 6, Seo et al. further suggest transmitting a bit map from the eNB that specifies a subset of the two or more CCs; and receiving CSI feedback at the eNB from the UE comprising CSI reports for the CCs specified by the bit map (paragraph [0187]; a 2-bits field may be used for indicating CQI request of one CC (one of the plurality of CCs) and for indicating CQI request for one-shot whole CC (all of the plurality of CCs) (also see paragraph [0182])). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Pedersen et al.'s method/system the step of transmitting a bit map from the eNB that specifies a subset of the two or more CCs; and receiving CSI feedback at the eNB from the UE comprising CSI reports for the CCs specified by the bit map as suggested by Seo et al. The motivation would have been to provide a teaching that enables more efficient bit configuration for requesting CSI/CQI reporting of carrier components (paragraph [0187]).  
Regarding claim 9, Pedersen et al. suggest a user equipment device for use in a cellular network, the device comprising: circuitry for receiving two or more reference signals corresponding to two or more aggregated component carriers (CC) transmitted from a base station (eNB) for reception by the user equipment (UE) (paragraph [0036]; UE monitors reference signals for a set of component carriers) (paragraph [0033]; these carrier aggregation to form bandwidth); circuitry for transmitting channel state information (CSI) feedback from the UE to the eNB comprising one or more CSI reports selected from a plurality of CSI estimates (paragraph [0036]; sending frequency selective CQI report for the monitored set to the Base Station)-31-T69537US09CON; and a processor coupled to the circuitry for transmitting and to the circuitry for receiving, the processor configured to compute a plurality of CSI estimates derived from the two or more reference signals for each of two or more aggregated CCs (paragraph [0036]; RS signals are monitored when UE estimating CQI for the monitor set of CCs). However, Pedersen et al. may not explicitly suggest receiving a positive CSI request from the eNB for one or more CSI reports. Seo et al. from the same or similar field of endeavor suggest receiving a positive CSI request for an aperiodic channel state information (CSI) report, said request specifying one of possible actions, the possible actions including: a) no aperiodic CSI report is triggered, b) an aperiodic CSI report is triggered for a particular component carrier (paragraph [0065]) (paragraph [0187]; a 2-bits field may be used for indicating CQI request of one CC (individual one of the plurality of CCs), for indicating CQI request for one-shot whole CC (all of the plurality of CCs), or for indicating no CQI request state (no report) (also see paragraph [0182])) (paragraph [0166]); and transmitting one or more CSI reports specified by the CSI request (paragraph [0087] [0119]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Pedersen et al.'s method/system the step of receiving a positive CSI request from the eNB for one or more CSI reports as suggested by Seo et al. to request CSI/CQI reporting of the CCs. The motivation would have been to provide a teaching that enables more efficient bit configuration for requesting CSI/CQI reporting of carrier components (paragraph [0187]) and to fully utilize the capacity of the channels through link adaption based on the CQI fed back to the base station (paragraph [0051]). 
Regarding claim 10, Seo et al. further suggest wherein the processor is further configured to: receive a bit map from the eNB that specifies a subset of the two or more CCs; and select CSI estimates for the CCs specified by the bit map for transmission of CSI feedback to the eNB (paragraph [0187]; a 2-bits field may be used for indicating CQI request of one CC (one of the plurality of CCs) and for indicating CQI request for one-shot whole CC (all of the plurality of CCs) (also see paragraph [0182])). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Pedersen et al.'s method/system the step of receiving a bit map from the eNB that specifies a subset of the two or more CCs; and select CSI estimates for the CCs specified by the bit map for transmission of CSI feedback to the eNB as suggested by Seo et al. The motivation would have been to provide a teaching that enables more efficient bit configuration for requesting CSI/CQI reporting of carrier components (paragraph [0187]).  
Claims 3, 7, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen et al. (US 20120155408 A1) in view of Seo et al. (US 20110268067 A1), and further in view of Nam et al. (US 20110274043 A1).
Regarding claim 3, Petersen et al. and Seo et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest receiving a plurality of uplink grants from the eNB for the two or more aggregated component carriers, wherein the positive CSI request is contained within only one of the plurality of uplink grants from the eNB. However, Nam et al. from the same or similar field of endeavor suggest receiving a plurality of uplink grants from the eNB for the two or more aggregated component carriers, wherein the positive CSI request is contained within only one of the plurality of uplink grants from the eNB (paragraph [0138]; a number of UL grants scheduling UL transmission in carrier aggregated system can be multiple; with UE receiving a single UL grant that requests CQI reporting for the aggregated carriers). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Petersen et al. and Seo et al.'s method/system the step of receiving a plurality of uplink grants from the eNB for the two or more aggregated component carriers, wherein the positive CSI request is contained within only one of the plurality of uplink grants from the eNB as suggested by Nam et al. The motivation is that such teaching simplifies specification and testing efforts. 
Regarding claim 7, Petersen et al. and Seo et al. disclose all the subject matter of the claimed invention as recited in claim 5 above without explicitly suggest transmitting a plurality of uplink grants from the eNB to the UE for the two or more aggregated component carriers, wherein the positive CSI request is contained within only one of the plurality of uplink grants from the eNB. However, Nam et al. from the same or similar field of endeavor suggest transmitting a plurality of uplink grants from the eNB to the UE for the two or more aggregated component carriers, wherein the positive CSI request is contained within only one of the plurality of uplink grants from the eNB (paragraph [0138]; a number of UL grants scheduling UL transmission in carrier aggregated system can be multiple; with UE receiving a single UL grant that requests CQI reporting for the aggregated carriers). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Petersen et al. and Seo et al.'s method/system the step of transmitting a plurality of uplink grants from the eNB to the UE for the two or more aggregated component carriers, wherein the positive CSI request is contained within only one of the plurality of uplink grants from the eNB as suggested by Nam et al. The motivation is that such teaching simplifies specification and testing efforts. 
Regarding claim 12, Petersen et al. and Seo et al. disclose all the subject matter of the claimed invention as recited in claim 9 above without explicitly suggest receiving a plurality of uplink grants from the eNB for the two or more aggregated component carriers, wherein the positive CSI request is contained within only one of the plurality of uplink grants from the eNB. However, Nam et al. from the same or similar field of endeavor suggest receiving a plurality of uplink grants from the eNB for the two or more aggregated component carriers, wherein the positive CSI request is contained within only one of the plurality of uplink grants from the eNB (paragraph [0138]; a number of UL grants scheduling UL transmission in carrier aggregated system can be multiple; with UE receiving a single UL grant that requests CQI reporting for the aggregated carriers). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Petersen et al. and Seo et al.'s method/system the step of receiving a plurality of uplink grants from the eNB for the two or more aggregated component carriers, wherein the positive CSI request is contained within only one of the plurality of uplink grants from the eNB as suggested by Nam et al. The motivation is that such teaching simplifies specification and testing efforts. 
Allowable Subject Matter
Claims 4, 8, 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476